Name: Commission Regulation (EC) No 1267/98 of 18 June 1998 laying down, for the period 1 July 1998 to 30 June 1999, detailed rules of application for the tariff quotas for beef provided for in Council Regulation (EC) No 1926/96 for Estonia, Latvia and Lithuania
 Type: Regulation
 Subject Matter: Europe;  trade policy;  tariff policy;  animal product
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 175/1119. 6. 98 COMMISSION REGULATION (EC) No 1267/98 of 18 June 1998 laying down, for the period 1 July 1998 to 30 June 1999, detailed rules of application for the tariff quotas for beef provided for in Council Regulation (EC) No 1926/96 for Estonia, Latvia and Lithuania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1926/96 of 7 October 1996 establising certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an auto- nomous and transitional measure, of certain agricultural concessions provided for in the agreements on free trade and trade-related matters with Estonia, Latvia and Lithu- ania, to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations (1), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (2), as last amended by Regulation (EC) No 2634/97 (3), and in particular Article 9(2) thereof, Whereas Regulation (EC) No 1926/96 provides for certain annual tariff quotas for products made from beef and veal; whereas imports under those quotas qualify for an 80 % reduction in the customs duties set out in the Common Customs Tariff (CCT); whereas detailed rules of applica- tion for these quotas, for the period 1 July 1998 to 30 June 1999, should be laid down; Whereas to ensure orderly importation of the quantities laid down for the period 1 July 1998 to 30 June 1999, they should be staggered over the year of import; Whereas, while the provisions of the abovementioned agreements intended to guarantee the origin of the product should be complied with, the administration of the arrangements should be based on import licences; whereas, to that end, detailed rules should be laid down on, in particular, the submission of applications and the information which must appear in applications and licences, notwithstanding certain provisions of Commis- sion Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EC) No 1044/98 (5), and Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regula- tion (EEC) No 2377/80 (6), as last amended by Regulation (EC) No 759/98 (7); whereas provision should also be made for the licences to be issued after a period for con- sideration and, where necessary, the application of a single percentage reduction; Whereas, in view of the risk of speculation inherent in these arrangements for beef and veal, clear conditions should be laid down as regards access by operators; whereas verification of the abovementioned conditions requires that applications be submitted in the Member State in which the importer is entered into the value- added tax register; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. During the period 1 July 1998 to 30 June 1999, the following may be imported in accordance with this Regu- lation under the tariff quotas opened by Regulation (EC) No 1926/96:  1 725 tonnes of fresh, refrigerated or frozen beef and veal falling within CN codes 0201 and 0202, origina- ting in Lithuania, Latvia and Estonia. The serial number of the quota shall be 09.4561,  230 tonnes of products falling within CN code 1602 50 10, originating in Latvia. The serial number of the quota shall be 09.4562. (1) OJ L 254, 8. 10. 1996, p. 1. (2) OJ L 148, 28. 6. 1968, p. 24. (3) OJ L 356, 31. 12. 1997, p. 13. (4) OJ L 331, 2. 12. 1988, p. 1. (5) OJ L 149, 20. 5. 1998, p. 11. (6) OJ L 143, 27. 6. 1995, p. 35. (7) OJ L 105, 4. 4. 1998, p. 7. ¬ ¬EN Official Journal of the European CommunitiesL 175/12 19. 6. 98 2. The rates of customs duty fixed in the CCT shall be reduced by 80 % for the quantities indicated in paragraph 1. 3. The quantities indicated in paragraph 1 may be imported as follows:  50 % in the period 1 July to 31 December 1998,  50 % in the period 1 January to 30 June 1999. If, during the period 1 July 1998 to 30 June 1999, the quantities for which licence applications are submitted for the period specified in the first indent are less than those available, the balances shall be added to the quantities available for the following period. Article 2 1. In order to qualify for the import quotas referred to in Article 1: (a) applicants for import licences must be natural or legal persons who, at the time applications are submitted, can prove to the satisfaction of the competent author- ities of the Member State concerned that they have been active in trade in beef and veal with third coun- tries at least once during the last 12 months and are entered in a national VAT register; (b) licence applications must be submitted only in the Member State in which the applicant is registered; (c) for each of the groups of products referred to in the first and second indents of Article 1(1):  licence applications must cover a minimum of 15 tonnes of product without exceeding the quantity available in the period concerned,  applicants may submit only one application,  where an applicant submits more than one appli- cation for a group, all his applications for that group shall be rejected; (d) in Section 8 of licence applications and licences, the following shall be entered:  in the case of the first indent of Article 1(1), the countries of origin,  in the case of the second indent of Article 1(1), the country of origin. The licence shall carry with it an obligation to import from one or more of the countries indicated in it; (e) in Section 20 of licence applications and licences, at least one of the following shall be entered:  Reglamento (CE) no 1267/98  Forordning (EF) nr. 1267/98  Verordnung (EG) Nr. 1267/98  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã  µ Ã Ã ¿r (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1267/98  Regulation (EC) No 1267/98  RÃ ¨glement (CE) no 1267/98  Regolamento (CE) n. 1267/98  Verordening (EG) nr. 1267/98  Regulamento (CE) nÃ « 1267/98  Asetus (EY) N:o 1267/98  FÃ ¶rordning (EG) nr 1267/98. 2. Notwithstanding Article 5 of Regulation (EC) No 1445/95, in Section 16 of licence applications and licences CN codes 0201 and 0202 or CN code 1602 50 10 shall be entered. Article 3 1. Licence applications may be submitted only:  between 7 and 17 July 1998, and  between 2 and 12 February 1999. 2. Member States shall notify the Commission, within five working days of the end of the period for the submis- sion of applications, of applications received. Notification shall comprise a list of applicants broken down by quantity applied for, nomenclature code and country of origin of the products. All notifications, including notifications of nil applica- tions, shall be made by telex or fax, drawn up, where applications have been received, in accordance with the model set out in the Annex. 3. The Commission shall decide as soon as possible the extent to which licence applications may be issued for each group of products referred to in each indent of Article 1(1). Where the quantities for which licence appli- cations have been submitted exceed the quantities avai- lable, the Commission shall fix a single percentage reduc- tion for the groups of products referred to in each indent of Article 1(1). 4. Subject to the Commissions decision to accept applications, licences shall be issued promptly. 5. Licences shall be valid throughout the Community. Article 4 1. Without prejudice to this Regulation, Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply. 2. Notwithstanding Article 3 of Regulation (EC) No 1445/95, licences shall be valid for 180 days from their date of issue within the meaning of Article 21(2) of Regu- lation (EEC) No 3719/88. However, no licence shall be valid after 30 June 1999. ¬ ¬EN Official Journal of the European Communities L 175/1319. 6. 98 Article 5 Products shall benefit from the duties referred to in Article 1 on presentation of an EUR.1 movement certifi- cate issued by the exporting country in accordance with Protocol 3 annexed to the free-trade agreements or a declaration by the exporter in accordance with the said Protocol. Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 1998. For the Commission Franz FISCHLER Member of the Commission ¬ ¬EN Official Journal of the European CommunitiesL 175/14 19. 6. 98 ANNEX Fax: (32 2) 296 60 27 (Application of Regulation (EC) No 1267/98) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF AND VEAL APPLICATIONS FOR IMPORT LICENCES AT REDUCED CCT DUTIES Date: .................................................................................... Period: .................................................................................... Member State: ....................................................................................................................................................................... Country of origin Number of applicant (1) Applicant (name and address) Quantity (tonnes) CN code Total quantity applied for: Member State: fax number: ..................................................................... telephone number: .......................................................... (1) Continuous numbering.